Exhibit 10.1

[Urologix letterhead]

April 27, 2010

Mr. Brian J. Smrdel

[address]

[address]

Re: Offer of Employment

Dear Brian:

On behalf of Urologix, Inc. (the “Company”), I am pleased to offer you the
position of Chief Financial Officer. In this position, you would also serve as
Urologix’ principal financial officer and principal accounting officer as those
terms are defined under the rules of the Securities and Exchange Commission. We
would like you to begin serving in this role on May 10, 2010.

This is a full-time position and you will be expected to devote all of your
working time and ability to the performance of your duties. From May 10, 2010 to
May 25, 2010, you may provide transition services to your former employer
provided that it does not interfere with your responsibilities at the Company.
Any outside business activities will require prior authorization by the Chief
Executive Officer. You will report to the Company’s Chief Executive Officer.

You will be paid a base annual salary of $135,000 (less taxes and applicable
withholdings) according to the Company’s normal payroll practices and policies.
The statement of annual salary does not imply a guarantee of employment for any
specific length of time. If your employment terminates, you will be paid a
prorated amount through your actual last day of employment.

In fiscal year 2010, you will not be eligible for a cash bonus under the
Urologix incentive plan. In fiscal year 2011 (which begins July 1, 2010), you
will be eligible for a cash bonus of 30% of your base salary at the target level
based on achievement of specific goals to be determined by the Compensation
Committee of the Board of Directors. The incentive target will be based upon a
Board-approved Fiscal Year 2010 Plan and appropriate metrics in that Plan. As an
executive officer of Urologix, Urologix is willing to enter into an agreement
(“Change in Control Agreement”) with you providing that if a “change in control”
occurs and your employment is terminated without “cause,” or by you for “good
reason” within twelve months of a change in control, Urologix will pay you a
cash severance payment in a single sum within 60 days of the date of termination
equal to 100% of your annual target compensation (base salary and bonus) in
effect on such date. A copy of the Change in Control Agreement is attached to
this letter.

I am also pleased to inform you that as part of your employment offer, and
following approval by the Compensation Committee of the Board of Directors, you
will be granted an incentive stock option to purchase 65,000 shares of the
Company’s common stock at an exercise price determined by the closing market
price of the stock on the date of grant. These options shall vest as follows:
25% of the shares shall vest on the first anniversary of the grant date; and
thereafter 1/36th of the shares underlying the option will vest on the monthly
anniversary of the date of



--------------------------------------------------------------------------------

Mr. Brian J. Smrdel

April 27, 2010

Page 2

 

grant for each of the next 36 months. The stock option grant will be evidenced
by an agreement and will be subject in all respects to the terms and conditions
of the Urologix, Inc. Amended and Restated 1991 Stock Option Plan, as amended.

You will be eligible for the full range of Company benefits. Urologix offers
medical, dental, life, flexible spending account, 401(k), AD&D, short-term and
long-term disability coverage. The costs of benefits will vary depending upon
the coverage you elect. You will be eligible to participate in our medical and
dental, life, AD&D, short-term and long-term disability and flexible spending
programs on the first of the month following your date of employment. You will
be eligible to participate in our 401(k) program following an initial 90-day
waiting period. If you have any questions on benefits, please feel free to
contact Melanie Hill at (763) 475-7682. You will be entitled to accrue up to 120
hours of vacation annually.

All necessary and reasonable business travel expenses you incur will be
reimbursed in accordance with the Urologix Business Travel Policy.

As a condition of your employment and for purposes of federal immigration law,
you are required to provide the Company documentary evidence of your identity
and eligibility for employment in the United States. In order to ensure timely
processing of your paycheck, such documentation must be provided to us within
three business days of your date of employment.

You will also be required to sign a Urologix, Inc. Agreement Regarding
Employment, Inventions, Confidential Information and Non-Competition (copy
attached) as a condition of your employment. This letter, along with the
foregoing agreement relating to proprietary rights, confidentiality and
non-competition and the Change in Control Agreement, sets forth the terms of
your employment with the Company and supersedes any prior representations or
agreements between us, whether written or oral. This letter may not be modified
or amended except by a written agreement signed by the Chief Executive Officer
and by you.

This offer of employment will expire April 30, 2010, if not formally accepted.
If the provisions of this offer are acceptable to you, please sign one copy of
this offer letter and return it to me at your earliest convenience. The second
original copy is for your personal files. I would ask that you sign both, keep
one copy and return the other copy to me (along with a signed copy of this
letter, the Urologix, Inc. Agreement Regarding Employment, Inventions,
Confidential Information and Non-Competition and the Change in Control
Agreement).

In the meantime, please feel free to contact me if you have any questions.

Sincerely,

 

By:  

/s/ Stryker Warren, Jr.

 

Stryker Warren, Jr.

 

Chief Executive Officer



--------------------------------------------------------------------------------

Mr. Brian J. Smrdel

April 27, 2010

Page 3

 

I have read and understand the terms of this offer of employment by Urologix,
Inc. I accept the offer of employment by Urologix, Inc. and agree to be bound by
these terms of employment.

 

/s/ Brian J. Smrdel

Brian J. Smrdel

 

Dated:  

April 29, 2010